DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group X (claims 1-4, 9-17, and 25-58) and species (virus and in vitro evolution) in the reply filed on 3/6/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
NOTE: applicant does not provide a list of claims readable on the elected invention and species.
The species requirement for group X is withdrawn since it is not apparent what claims were readable on the elected species.
No claims are withdrawn because applicant appeared to cancel all of the claims directed to non-elected invention and species.

The report on patentability of the IPEA or ISA has been considered by the examiner. 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 29-38, and 45-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Matter Rejection:	
Claims 27, 29-38, and 45-48 are not supported by the as-filed specification.  Applicant has not pointed out where the claims are supported, nor does there appear to be a written description of the claim invention in the application as filed.  See MPEP § 2163.06. 
Applicant amended independent claim 25 and cited support from the original claims and Figures 5, 7A, and 7B.
The original claims did not recite the dependent claims 27, 29-38, 45, 46, 47, and 48 having this limitation.  Figure 5 is directed to a single unit with 2 kissing loops to build a square.  Figures 7A and 7B do not disclose support for these limitations because these drawings do not appear to disclose the arms of the respective kissing loop from the separate RNA molecules are at a substantially 180 degree angle and has these additional limitations.
Absence evidence to the contrary, the as-filed specification does not appear to provide written support for dependent claims based on the amendment to claim 25.

Claims 39-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing a plurality of RNA molecules in mammalian cell in vitro, does not reasonably provide enablement for in a genus of cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The claimed invention embraces producing a plurality of RNA molecules in a cell comprising designing RNA molecules to complementarily bind to another RNA molecule in at least one kissing loop region under suitable conditions.  The step of designing the RNA molecules is the only method required.  The broadest reasonable interpretation of the method step embraces a physical and/or mental method step.
The invention embraces using cells in vitro or in vivo.  The invention further embraces eukaryotic and prokaryotic cells.  The skilled artisan would possess the knowledge that cells have different structures and RNA stability is an issue in any cell, e.g., plant, bacteria, yeast, mammalian.  Furthermore, the claimed invention embraces unmodified RNA and modified RNA.  RNA degradation (nuclease degradation, RNases) is a process in all cells depending on several factors (e.g., type of cell, stage of cell, environment of the cell).  For example, RNA degradation in bacteria is different than RNA degradation in human, algal, yeast, or plant cells.  The applicant discloses that RNA can be efficiently expressed at high levels in live cells.  “By careful considering the RNA sequences and RNA domains used, an RNA single unit design was developed that self-assembled into higher order architectures, reaching a size of micrometers (page 16).”  Applicant discloses that these RNA units were expressed in human cells and appeared to form stable higher order structures. The applicant does not teach whether cells were in vitro or in vivo.  The claimed invention appears to be enabled for making the RNA structures in mammalian cells in vitro.  The applicant does not appear to teach the effects of thermodynamic stability of the RNA structure made in human cells in the working examples would reasonably extrapolate to other cell types without an undue amount of experimentation.  See Liu et al. (chemrxiv.org, pages 9-10, 2019) and Haque et al. (WIREs RNA 2017, e1452).  Other than contemplating the product in a cell and providing limited teaching of the claimed invention, the specification of the application does not appear to teach how to make the full scope of the claimed invention.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "whether or not the circle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 recites the limitation "claim 1" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Since the claim depends on a cancelled claim, other than ‘a cell’ there are no other structural limitations of the claim that can be examined at this time.  If the claim is amended to recite structural limitations, then at that time, any applicable rejections will be applied.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27, 29, 30, 31, 32, 33, 34, 35, 37, 38, 45, 46, 47, and 48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the claims depend on claim 25 which limits the arms of the respective kissing loop from the separate RNA molecules are at a substantially 180 degree angle.  The dependent claims cannot be obtained with the limitation because the structure in these claims would not result in this limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-28, 31, 39, 40, 43-49, 53-58, and 78 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a ribozyme or a pRNA (Phi29) found in nature without significantly more.  The claims recite a structure comprising a plurality of RNA molecules comprising at least one three-way junction and at least one kissing loop.  See pages 4-5 of Durbin et al. Molecules 2019, 24, 3740, pages 1-13.  This judicial exception is not integrated into a practical application because the claims do not include any structural limitations that would distinguish the product from a ribozyme or pRNA found in nature.  The limitation ‘wherein when the loops are kissing between separate RNA molecules in the plurality, the arms of the respective kissing loops from the separate RNA molecules are at a substantially 180 degree angle’ in claim 25 and claims dependent therefore reads on a pRNA multimer in a bacterial cell (see pages 4-5 of Durbin).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure reads on a bacterial cell comprising pRNA multimer found in nature.
With respect to the method recited in claim 45 and claims dependent therefrom, the method is considered directed an abstract idea or a mental process.  The broadest reasonable interpretation (BRI) of the method embraces a skilled artisan thinking about how to make the RNA molecule of claim 25.  The only method step required in the claimed method is designing RNA molecules under suitable conditions.  The instant disclosure does not provide a definition for the limitation ‘step for designing RNA molecules to complementarity bind to another RNA molecule in at least one kissing loop region under suitable conditions.’  The BRI for this limitation embraces a skilled artisan thinking about designing these RNA molecules and what conditions would be applicable to the method.  None of the dependent claims The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because none of the method steps or materials distinguish the method form a mental step.  None of the dependent claims recite any additional method steps or materials that would distinguish the claimed method from reading on a mental process performed by a skilled artisan.  For example, room temperature or 37°C recited in claim 43 does distinguish the method from the skilled artisan because the skilled artisan would be at 37°C and would be in a room at room temperature.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method reads on an abstract idea.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 56-58 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The broadest reasonable interpretation of the claimed product embraces a human having the RNA molecule.  Suggest amending the claims to recite an isolated cell or a non-human cell to overcome the rejection.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 54 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro et al. (US 2012063648, cited on an IDS).  ‘684 teach a structure comprising a plurality of RNA units configures in one, two or three dimensions, wherein the RNA units comprise one or more RNA molecules, wherein the one or more RNA molecules comprise at least one three-way junction and at least one kissing loops (paragraphs 22, 117 and 254).

Claims 25, 27, 28, 30, 31, 34, 38, 39, 40, 46, 53-55 and 78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shu et al. (Nano Letters 2004, Vol. 4, 1717-1723).  Shu et al. teach a structure comprising a plurality of RNA units configures in one, two or three dimensions, wherein the RNA units comprise one or more RNA molecules, wherein the one or more RNA molecules comprise at least one three-way junction and at least one kissing loop, wherein the RNA molecules are bound to each other through a complementary region of a kissing loop on each RNA molecule, and the arms of the respective loops from the separate molecules are at a substantially 180 degree angle (pages 1717-1718 and Figure 1).  The plurality of RNA units in Figure 1 is in a circle with an odd number.  The structures in figure 1 would meet the structural limitations in claims 27, 28, 30, 31, 34, 38, 39, 40, 46, 53-55 and 78.  The plurality of RNA units is in a circle with an odd number.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635